DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/14/2022, with respect to claims 17-20 have been fully considered and are persuasive.  The rejection under USC 101 of claims 17-20 has been withdrawn.  Applicant’s amendments and remarks are sufficient to overcome the previous rejection, and the examiner has determined that the claims are no longer directed to an abstract idea without significantly more.

Applicant’s arguments, filed 2/14/2022, with respect to claims 17-20 have been fully considered and are persuasive.  The rejection under USC 112(b) of 17-20 has been withdrawn.  Applicant’s amendments to the claims have addressed the issues raised under USC 112(b) and are determined to be sufficient.

Applicant’s arguments, filed 2/14/2022, with respect to the rejection(s) of claim(s) 17-18 and 20 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Budiman et al. (US 2010/0081909) with Kamath et al. (US 2010/0217557).  Applicant has amended the claims to include limitations that overcome the 102 rejection as being anticipated by Budiman, specifically by reciting: “receive biometric data of the user, wherein the biometric data is not based on the signal generated by the analyte sensor; and “comparing the calibration data with the biometric data to verify the calibration data is consistent with the biometric data of the user, the calibration data and 
Applicant’s arguments, filed 2/14/2022, with respect to the rejection(s) of claim(s) 19 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Budiman et al. (US 2010/0081909) with Kamath et al. (US 2010/0217557) and Gupta et al. (US 10638979).  The previous rejection was overcome for the same reasons as discussed above in regards to independent claim 17; therefore, a new rejection was required to address the amended limitations in claim 17.

Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 17-20 under USC 112(a), applicant’s representative state that the amendments made to claim 17 overcome the rejection under USC 112(a).  Examiner respectfully disagrees and contends that the amendments do not adequately address the issues raised under USC 112(a), and the applicant’s remarks do not provide any further explanation as to how the amendments address the rejection nor why the rejection is overcome.  Examiner contends that the claimed limitations specifically “comparing the calibration data with the biometric data to verify the calibration data is consistent with the biometric data of the user, the calibration data and the biometric data being consistent if the calibration data, when applied to the signal associated with the analyte level of a user, would result in accurate data generated by the sensor electronics” is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 17-24 recite the claim limitation “evaluate the biometric data and the calibration data provided to the display device by the user to determine if an incompatibility exists between the biometric data and the calibration data” and this subject matter does not appear to be adequately described in the specification to enable one of ordinary skill in the art to determine how to implement or use the claimed invention.  In particular, the claims and specification fail to do not provide sufficient support to explain the manner in which the evaluation is made when considering the vast variety of kinds of biometric data and how one could establish a comparison to determine compatibility.  Further, the claim limitations recite a broad term biometric data that includes a large number of different type and kinds of data, and the only reference made in the specification [Par. 0366] seems to apply a single example wherein the glucose reading is in error when biometric data which includes possibly heart rate, age, and sex would be inconsistent with the observed glucose reading.  From this passage, the specification does not enable one to identify and determine incompatibility between all kinds of biometric data and calibration data in any verifiable way.  

Regarding claim 19, claim 19 recites wherein the biometric data includes a heart rate of the user; however, the claim still suffers from the same deficiencies above where it is not enabling for embodiments wherein the biometric data includes heart rate data as well as various other types of biometric data.  Applicant’s specification merely seems to discuss an embodiment directed around biometric data of heart rate in combination with age and sex but not how it would work in combination with other types of biometric data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-18, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman et al. (US 2010/0081909) in view of Kamath et al. (US 2010/0217557).

With respect to claim 17,  Budiman discloses a system for monitoring data relating to analyte levels[Par. 0001], comprising:
an analyte sensor[Fig. 1; 101] & [Par. 0029] configured to generate a signal associated with an analyte level of a user [Par. 0030]; 
sensor electronics [Fig. 1; 102] operatively associated with the analyte sensor [Par. 0026] and configured to generate data from the signal associated with the analyte level of the user (user whose analyte level is being monitored), the sensor electronics configured to transmit the data [Par. 0026 & 0030]; and (each of which corresponds to a sampled analyte level of the user, for transmission to the primary receiver unit 104 via the communication link 103)
 at least one display device ([Fig. 1; 104] (In one aspect, using an output device such as a display on the receiver unit 104/106) [Par. 0050] configured to receive the transmitted data [Par. 0030], the at least one display device further configured to: (each of which corresponds to a sampled analyte level of the user, for transmission to the primary receiver unit 104 via the communication link 103)
receive calibration data from the user [Par. 0038 & 0046-0048] (after receiving calibration reference data from finger prick test by the user); 
comparing the calibration data with the biometric data to verify the calibration data is consistent with the biometric data of the user, the calibration data and the biometric data being consistent if the calibration data, when applied to the signal associated with the analyte level of a user, (characterized by validating one or more calibration condition parameters and determining if they are within an acceptable range (see calibration reference data and additional condition of rate of change of analyte level within a range (characterizing biometric data))); 
wherein the at least one display device either (1) generates an error message based on the calibration data not being consistent [Par .0057] (notification(alarms or alerts)…of failed calibration attempt, unsuitable calibration conditions) or (2) communicates the calibration data to the sensor electronics based on the calibration data being consistent. (upon validation the analyte sensor is calibrated using the received current reference data)

Budiman fails to disclose wherein the device is configured to receive biometric data of the user, wherein the biometric data is not based on the signal generated by the analyte sensor; and that the comparison incorporates the biometric data by: comparing the calibration data with the biometric data to verify the calibration data is consistent with the biometric data of the user, the calibration data and the biometric data being consistent if the calibration data, when applied to the signal associated with the analyte level of a user, would result in accurate data generated by the sensor electronics.
Kamath discloses a system and method for processing analyte sensor data and further teaches about evaluating the acceptability of reference data (calibration data)[Fig. 8].  Kamath discloses receive biometric data of the user, wherein the biometric data is not based on the signal generated by the analyte sensor, and then further comparing the calibration data with the biometric data to verify the calibration data is consistent with the biometric data of the user, the calibration data and the biometric data being consistent if the calibration data, when applied to the signal associated with the analyte level of a user, would result in accurate data generated by the sensor electronics [Par. 0348-0352]. (characterized in environmental and physiological issues, such as time of day, oxygen concentration, postural effects, and patient-entered environmental data, embodiment, the patient is prompted to enter data into the user interface, such as meal times and/or amount of exercise, which could be used to determine likelihood of acceptable reference data).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Budiman with Kamath to further include wherein the device is configured to receive biometric data of the user, wherein the biometric data is not based on the signal generated by the analyte sensor; and that the comparison incorporates the biometric data by: comparing the calibration data with the biometric data to verify the calibration data is consistent with the biometric data of the user, the calibration data and the biometric data being consistent if the calibration data, when applied to the signal associated with the analyte level of a user, would result in accurate data generated by the sensor electronics motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that evaluated additional information for determining acceptability of the calibration data to improve accuracy of calibration of the analyte sensor. 

With respect to claim 18, Budiman discloses evaluating the data received from the sensor electronics to verify the calibration data is consistent[Par. 0052 & 0054]. (characterized by validating one or more calibration condition parameters and determining if they are within an acceptable range)
Budiman fails to disclose that the verifying includes verifying the calibration data is consistent with the biometric data of the user.
Kamath discloses a system and method for processing analyte sensor data and further teaches about evaluating the acceptability of reference data (calibration data)[Fig. 8].  Kamath discloses receive biometric data of the user, wherein the biometric data is not based on the signal generated by the 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Budiman with Kamath to further include that the verifying includes verifying the calibration data is consistent with the biometric data of the user motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that evaluated additional information for determining acceptability of the calibration data to improve accuracy of calibration of the analyte sensor. 

With respect to claim 20, Budiman discloses wherein the calibration data is manually entered into the display device by the user (characterized by user manually entering test strip to be read by receiver unit) [Par. 0033].

With respect to claim 21, Budiman discloses wherein the sensor electronics comprises a transmitter [Par. 0026]. (Further, the data processing unit 102 may include a transmitter or a transceiver)

With respect to claim 22, Budiman discloses wherein the sensor electronics comprises a wireless transmitter configured to wirelessly transmit the data relating to analyte levels [Par. 0036].

With respect to claim 24, Budiman discloses wherein the calibration data is reference data obtained from a self-monitored blood glucose (SMBG) test (characterized in the user finger prick test using blood glucose test strip). [Par. 0038 & 0046-0048] (after receiving calibration reference data from finger prick test by the user);

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman et al. (US 2010/0081909) in view of Kamath et al. (US 2010/0217557) as applied to claim 17 above, and further in view of Gupta et al. (US 10638979).

With respect to claim 19, Budiman and Kamath fails to disclose wherein the biometric data includes a heart rate of the user.
Gupta discloses apparatus and method for error modeling and correction in a blood analyte sensor system and further teaches that the blood analyte reference data and the calculated blood analyte level data are utilized to calculate blood analyte error data, and one or more parameters (e.g. heart rate, other blood analyte concentrations) which have a high correlation to blood analyte error are identified via application of one or more “machine learning algorithms.” This information is used in one embodiment to generate a user-specific operational model to predict error due to unmodeled system variables (i.e., user and/or context-specific variables) [Col 9; ln 42-57]. 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Budiman  in view of Kamath with Gupta to further have biometric data include a heart rate of the user motivated by a desire to applying a known technique to a known device (method product) ready for improvement to yield predictable results (KSR) thereby improving accuracy as compared to conventional implantable blood analyte sensor systems. (see Gupta [col 9; ln 55-67].

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman et al. (US 2010/0081909) in view of Kamath et al. (US 2010/0217557) as applied to claim 17 above, and further in view of Valdes et al. (US 2011/0320130).

With respect to claim 23, Budiman fails to disclose wherein the calibration data is received from the user in the form of a calibration code.
Valdes discloses a continuous glucose monitoring system and teaches about calibration of the sensor using reference calibration information [Par. 0099-0100] wherein the calibration data is received from the user in the form of a calibration code [Par. 0087].  Valdes teaches this as one of a variety of types of calibration information that also includes reference data from a reference analyte monitor.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Budiman  in view of Kamath with Valdes further include wherein the calibration data is received from the user in the form of a calibration code motivated by a desire to implement simple substitution of one known element for another to obtain predictable results (KSR) that allows calibration using multiple forms of calibration reference data (see Valdes [Par. 0087]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bhavaraju et al. (US 2016/0081597) discloses continuous analyte monitoring, and, in particular, to control of operation of an analyte monitor upon changes in available data in a continuous analyte monitoring system [Par. 0024-0026].
Li et al. (US 2004/0267103) disclose  systems for monitoring one or more physiological parameters of a subject and teaches about verifying that the calibration information for a sensor is correct and appropriate [Par. 0051].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
03/29/2022